NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DANA ELAINE AMMONS,
Petiti0ner, 1
v.
DEPARTMENT 0F VETERANS AFFAIRS,
Respondent.
2011-3156 .
Petition for RevieW of the Merit Systems Protect:ion
Board in case no. SFO752090897-I-1.
ON MOTION
ORDER
Dana Elaine Amn1ons moves for an extension of time
and for leave to file a supplemental reply brief The
government has not responded.
Upon consideration thereof,
IT ls ORDERED THAT:
The motions are denied.

AMMONS V. VA 2
FOR THE CoURT
 2 6  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Dana Elaine An:u:n0ns
Lauren S. Moore, Esq.
D
FILE
325 u.s. coun1oF APPEA1.s ron
msFEnsnALc1ncun
JAN 2 6 2012
JAN HORBAL\'
ClERK --